PER CURIAM: Malcom Mayes (also referred to in the record as Malcom Mays), defendant, was found guilty after a bench trial of the offense of theft in violation of section 16—1(a)(1) of the Criminal Code (Ill. Rev. Stat. 1971, ch. 38, par. 16—1 (a)(1)). He was placed on probation for a period of one year with the condition that he pay restitution of ten dollars. Defendant’s only argument on appeal is that the evidence was insufficient to establish his guilt beyond a reasonable doubt. At trial, Millicent Crenshaw testified that she was a student at South Shore High School. On November 21, 1972, as she was going into her locker, defendant took her wallet containing $10 from the shelf of her locker. Despite her request for the return of the wallet and money, defendant refused. A short time later, she again met the defendant in the lunchroom and again requested the return of her wallet and the $10. Defendant returned her wallet but refused to return the $10. This evidence was sufficient to support defendant’s conviction, even though the defendant presented evidence to the contrary. No error of law appears in the record and a full opinion by this court would have no precedential value. A review of the entire record leads to the conclusion that there is no reasonable doubt as to the defendant’s guilt. The judgment of the circuit court of Cook County is affirmed. Judgment affirmed. STAMOS, J., took no part in the consideration or decision of this case.